DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.
Applicant's arguments filed 8/10/22 have been fully considered and are sufficient to overcome the rejections under 35 USC 101 but they are not persuasive to overcome the rejection under 35 USC 112, repeated below.
	
Applicant points out the the examples are sufficient to enable the claimed invention however the claims are not commensurate in scope with applicant’s arguments.  Applicant argues that the examples show that the specific numbers now claimed “relate to the likelihood that a subject has a mental disease” however the claims indicate that the “presence or absence of a disease” will be shown.  The examiner has already shown (citing Mikelsaar) that intestinal microflora vary widely based on demographics and applicant has presented arguments that age, presence of other diseases, medical treatment, intellectual disabilities, epilepsy or severe congenital abnormality, or previous surgery can also cause the bacterial count to be altered like is claimed and as such those conditions were precluded from applicant’s experiments. These conditions are however not precluded from applicant’s claims. As such, the claimed method steps would not clearly and definitively demonstrate the “presence or absence” of the mental diseases or disorders claims but could be a result of the known factors that affect the microflora population and thus not be at all indicative of a mental disease or disorder.
  	


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Applicant claims quantifying certain bacteria from a person’s fecal specimen and correlating that to the presence or absence of mental diseases or disorders.  This is not enabled by the specification. As indicated in Mikelsaar (Adv Exp Med Biol) and notoriously and well known, most of the bacteria in question are well known to be part of the natural, healthy gut microflora for humans.  As such applicant has not enabled a method of using fecal samples to determine the presence or absence of the claimed metal illnesses. 
The claimed invention cannot be considered to be enabled given the limited showing in the specification.  First there is no clear reduction to practice of the claimed invention as no disclosed embodiment appear to have clearly linked the claimed bacteria with mental illness.   "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable ....	Tossing out the mere germ of an idea does not constitute enabling disclosure." Genentech Inc. v. Novo Nordisk A/S , 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997). 
In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that "Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657